IN THE SUPRElVIE COURT OF THE STATE OF DELAWARE

SHAWN WARREN, §
§ No. 50, 2015
Defendant Below— §
Appellant, §
§
V. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for County
§ Cr. ID Nos. 1010007212 and
Plaintiff Below- § 1010008558
Appellee. §

Submitted: February 23, 2015
Decided: March 6, 2015

Before STRINE, Chief Justice, VALIHURA, and VAUGHN, Justices.
O R D E R

This 6th day of March 2015, it appears to the Court that:

(1) On February 9, 2015, the Court received appellant’s notice of
appeal from a Superior Court violation of probation sentencing order entered
on January 6, 2015. Pursuant to Supreme Court Rule 6, a timely notice of
appeal should have been ﬁled on or before February 5, 2015.

(2) The Chief Deputy Clerk issued a notice under Supreme Court
Rule 29(b), directing appellant to Show cause why the appeal should not be

dismissed as untimely filed.1 Appellant ﬁled a response to the notice to

‘Dei. Supr. Ct. R. 6(a)(ii).

show cause on February 23, 2015. His response does not address the
untimeliness of his appeal.

(3) Time is a jurisdictional requirement.2 A notice of appeal must
be received by the Ofﬁce of the Clerk of this Court within the applicable

time period in order to be effective.3

An appellant’s pro se status does not
excuse a failure to comply strictly with the jurisdictional requirements of
Supreme Court Rule 6.4 Unless the appellant can demonstrate that the
failure to ﬁle a timely notice of appeal is attributable to court-related
personnel, the appeal cannot be considered.5 The appellant has not made
such a showing. Accordingly, this case does not fall within the exception to
the general rule that mandates the timely ﬁling of a notice of appeal, and the
appeal must be dismissed.

NOW, THEREFORE, IT IS ORDERED that the appeal is

DISMISSED.

BY THE COURT:

 

2Carr v. State, 554 A.2d 778, 779 (Del), cert. denied, 493 US. 829 (1989).
3Del. Supr. Ct. R. 10(a).

4Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).

sBey v. State, 402 A.2d 362, 363 (Del. 1979).

-2-